           Case:1:17-cv-00151-BLW
          Case    19-35917, 11/20/2019, ID: 11505836,
                                     Document         DktEntry:
                                               257 Filed        11, Page
                                                         11/20/19    Page11ofof33




                      UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                          NOV 20 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
ADREE EDMO, AKA Mason Edmo,                        No.    19-35917

                  Plaintiff-Appellee,              D.C. No. 1:17-cv-00151-BLW
                                                   District of Idaho,
 v.                                                Boise

CORIZON, INC.; et al.,                             ORDER

                  Defendants-Appellants.

and

IDAHO DEPARTMENT OF
CORRECTIONS; et al.,

                  Defendant-Appellants.

Before: McKEOWN and GOULD, Circuit Judges, and LASNIK,* District Judge.

      We lack jurisdiction to consider this appeal. It is the general rule that we do

not have jurisdiction over appeals of non-final judgments by a district court. See

Carson v. American Brands, Inc., 450 U.S. 79, 83 (9th Cir. 1981); 28 U.S.C.

§ 1291. An exception to the final-judgment rule exists for interlocutory appeals of

orders “granting, continuing, modifying, refusing or dissolving injunctions, or

refusing to dissolve or modify injunctions.” 28 U.S.C. § 1292(a)(1). But here the



      *
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
         Case:1:17-cv-00151-BLW
        Case    19-35917, 11/20/2019, ID: 11505836,
                                   Document         DktEntry:
                                             257 Filed        11, Page
                                                       11/20/19    Page22ofof33




record establishes that the challenged district court order (D. Ct. Dkt. No. 225) did

not modify the December 13, 2018 permanent injunction. Instead, the transcript of

the October 17, 2019 status conference shows that the district court filed the order

as clarification in response to Defendant-Appellants’ requests for “proper direction

and guidance” on the scope of the existing injunction. A clarification of an

existing injunction that does not substantially alter the legal relations of the parties

but “merely interprets” the injunction does not constitute a modification of that

injunction. Cunningham v. David Special Commitment Center, 158 F.3d 1035,

1037 (9th Cir. 1998). Here, the district court is applying the injunction consistent

with this court’s partial lift of the stay of that injunction “so that Plaintiff may

receive all presurgical treatments and related corollary appointments or

consultations necessary for gender confirmation surgery.” (Case No. 19-35017

Dkt. No. 104, at 2.) Accordingly, we lack jurisdiction to consider this

interlocutory appeal.

      This appeal is DISMISSED.1


1
  Defendant-Appellants argue in their Response to Plaintiff-Appellee’s Motion to
Dismiss Appeal for Lack of Jurisdiction and Reply in Support of Emergency
Motion for Stay, filed November 19, 2019 (Dkt. No. 9, at 2), that any jurisdictional
challenges can be addressed at a later date, and Defendant-Appellants suggested
they wanted to file more briefing on jurisdiction within ten days or an earlier date
if ordered. However, under Steel Co. v. Citizens for a Better Environment, we will
not assume jurisdiction and address the merits. 523 U.S. 83, 94–95, 101 (1998).
The Defendant-Appellants themselves have filed an emergency motion suggesting
that a ruling was needed before Thursday, November 21, when the district court

                                            2
        Case:1:17-cv-00151-BLW
       Case    19-35917, 11/20/2019, ID: 11505836,
                                  Document         DktEntry:
                                            257 Filed        11, Page
                                                      11/20/19    Page33ofof33




had scheduled a hearing; the time-frame for response by Defendant-Appellants was
made necessary by their emergency motion. Defendant-Appellants of course will
be able to file a motion for reconsideration or motion for reconsideration en banc
of this order under the normal Ninth Circuit rules if they think it appropriate.
